Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
The findings in this case do not support the judgment. The proposition is, that real estate of a judgment debtor cannot be sold in satisfaction of a judgment rendered by a Justice of the Peace, unless a transcript of the judgment has been filed in the office of the Recorder of the county, so as to become a lien upon the property. No such proceeding is necessary, except as to property situated in a different county; with reference to property in the same county, the provisions for the enforcement of the execution are identical with those relating to the District Court. (Prac. Act, sec. 602.)
Judgment reversed and cause remanded for a new trial.